Exhibit 10.19
AMENDMENT TO THE BUILDERS FIRSTSOURCE, INC.
2007 INCENTIVE PLAN
          THIS AMENDMENT (this “Amendment”) to the Builders FirstSource, Inc.
2007 Incentive Plan is made this 29th day of October, 2008.
          1. The Plan is hereby amended by deleting Section 8(k) in its
entirety.
          2. The Plan is hereby amended by adding a new Section 9 to read as
follows:
          “9. Special Provisions Related to Section 409A of the Code.
          (a) It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code. The Plan and all Award
Agreements shall be construed in a manner that effects such intent.
Nevertheless, the tax treatment of the benefits provided under the Plan or any
Award is not warranted or guaranteed. Neither the Company, its affiliates nor
their respective directors, officers, employees or advisers shall be held liable
for any taxes, interest, penalties or other monetary amounts owed by any
Participant or other taxpayer as a result of the Plan or any Award.
          (b) Notwithstanding anything in the Plan or in any Award Agreement to
the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable, or a different form of payment
(e.g., lump sum or installment) would be effected, under the Plan or any Award
Agreement by reason of the occurrence of a Change in Control, or the
Participant’s disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant, and/or such different form
of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control, disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition). This provision does not
prohibit the vesting of any Award upon a Change in Control, disability or
separation from service, however defined. If this provision prevents the payment
or distribution of any amount or benefit, such payment or distribution shall be
made on the next earliest payment or distribution date or event specified in the
Award Agreement that is permissible under Section 409A of the Code. If this
provision prevents the application of a different form of payment of any amount
or benefit, such payment shall be made in the same form as would have applied
absent such designated event or circumstance.
          (c) If any one or more Awards granted under the Plan to a Participant
could qualify for any separation pay exemption described in Treas. Reg.
Section 1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Company shall determine which
Awards or portions thereof will be subject to such exemptions.

 



--------------------------------------------------------------------------------



 



          (d) Notwithstanding anything in the Plan or in any Award Agreement to
the contrary, if any amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under this Plan or any Award Agreement by reason of
a Participant’s separation from service during a period in which the Participant
is a Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Board or Committee under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):
               (i) the amount of such non-exempt deferred compensation that
would otherwise be payable during the six-month period immediately following the
Participant’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following the Participant’s
separation from service (or, if the Participant dies during such period, within
30 days after the Participant’s death) (in either case, the “Required Delay
Period”), and
               (ii) the normal payment or distribution schedule for any
remaining payments or distributions will resume at the end of the Required Delay
Period.
          For purposes of this Plan, the term “Specified Employee” has the
meaning given such term in Section 409A of the Code and the final regulations
thereunder.
          (e) Eligible Participants who are service providers to an Affiliate
may be granted Options or SARs under this Plan only if the Affiliate qualifies
as an “eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the final regulations under Section 409A of the Code.
          (f) No Option or SAR granted under the Plan shall provide for any
feature for the deferral of compensation other than the deferral of recognition
of income until the exercise or disposition of the Option or SAR.”
          3. Except as expressly amended hereby, the terms of the Plan, as
previously amended, shall be and remain unchanged and the Plan as amended hereby
shall remain in full force and effect.
          IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed by its duly authorized representative on the day and year first above
written.

            Builders FirstSource, Inc.
      By:   /s/ Donald F. McAleenan         Senior Vice President             

 